Name: Commission Regulation (EEC) No 904/91 of 9 April 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3897/89 in respect of certain textile products originating in Pakistan, Brazil and Mexico
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 91 /16 Official Journal of the European Communities 12. 4. 91 COMMISSION REGULATION (EEC) No 904/91 of 9 April 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3897/89 in respect of certain textile products originating in Pakistan, Brazil and Mexico Whereas, in respect of the products of category 17 (order No 40.0/170) originating in Pakistan, and of category 97 (order No 40.0970) originating in Brazil and Mexico, the relevant ceilings were fixed at 77 000 pieces and 21 tonnes, respectively ; whereas on 1 January 1991 , the sum of the quantities charged during the 1990 preferential period has exceeded the ceilings in question ; rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Pakistan for category 17, and in respect of Brazil and Mexico for category 97, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff pre ­ ferences for 1990 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 321 1 /90 (2), and in particular the third para ­ graph of Article 12 thereof, HAS ADOPTED THIS REGULATION :Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3897/89, suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the ca ­ tegories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1990, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regulariza ­ tions of imports actually made during the preferential tariff period ; Article 1 The quantities charged against the tariff ceilings opened by Regulation (EEC) No 3897/89 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 April 1991 . Order No Category (Unit) CN code Description Origin 40.0170 40.0970 17 (1 000 pieces) 97 (tonnes) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 5608 1111 5608 11 19 5608 11 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Pakistan Brasil Mexico (') OJ No L 383, 30 . 12 . 1989, p. 45 . (2) OJ No L 308 , 8 . 11 . 1990, p. 1 . 12. 4. 91 Official Journal of the European Communities No L 91 /17 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission